DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 11/25/2019 have been considered by the examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Limer (https://www.popularmechanics.com/cars/news/a15281/tiny-robots-move-car-autonomously/) in view of Kashiwazaki (2011 IEEE/RSJ - International Conference on Intelligent Robots and Systems
September 25-30, 2011. San Francisco, CA, USA, A Car Transportation System Using Multiple Mobile Robots: iCART II)

Regarding claim 1, Limer teaches a parking robot system for a transportation vehicle having a plurality of wheels, wherein the parking robot system comprises: a main robot; (see base station of the AVERT system) and a plurality of secondary robots, (see secondary robots which are also called  and wherein the main robot accompanies the secondary robot with the lifted up transportation vehicle during travel to a prescribed target position. (“As you can see in the video below, four pairs of the flat little guys slip under the target car to pinch and lift its tires off the ground. From there, they can autonomously drag it away while their base station uses robot eyes to pick out a safe path”.  See also the embedded video demonstrating the lifting of the vehicle and the guiding of the bogies)

Limer does not specifically teach wherein the secondary robots each have a pair of wheel support arms and move up autonomously, with the wheel support arms folded in, from outside next to one of the wheels of the transportation vehicle and lift up the respective wheel by folding out the respective pair of wheel support arms.

However, Kashiwazaki discloses a car transportation system using multiple mobile robots wherein the secondary robots each have a pair of wheel support arms and move up autonomously, with the wheel support arms folded in, from outside next to one of the wheels of the transportation vehicle and lift up the respective wheel by folding out the respective pair of wheel support arms. (See Kashiwazaki, fig 4 and section II (A)(2) that depicts a module for lifting up and supporting a wheel of a transported car using a lift bar that is attaches to a rail that can be adjusted.  See also figure 1 which shows where the module lifts the vehicle from outside of the wheels)

It would have been obvious to a person of ordinary skill in the art to modify the parking robot system of Limer with the learnings from Kashiwazaki that discloses a lifter module to give the parking robot system added maneuverability with the adjustable wheel support arms that can be folded in.  In addition, the movable lifters in Kashiwazaki can be adjusted such that the load of the wheel is centered (See Kashiwazaki section II (A)(2)).

Regarding claim 2, modified Limer teaches the parking robot system of claim 1, wherein the main robot comprises a sensor device to sense surroundings of the main robot to determine location of obstacles in the sensed surroundings, for the main robot and for the respective secondary robots with the lifted up transportation vehicle. (See main robot in AVERT system that has a sensor device to detect and guide the secondary robots, see video in article at 0:41 – 0:57 that depicts a sensor device to sense the surroundings of the main robot)

Regarding claim 3, modified Limer teaches the parking robot system of claim 1, wherein the main robot comprises a control device to determine a respective travel trajectory for the respective secondary robots and a travel trajectory for the main robot to the prescribed target position taking into account map data made available by the control device, the sensed transportation vehicle surroundings and/or the obstacles whose location has been determined. (See main robot in AVERT system that has a sensor device to detect and guide the secondary robots, see video in article at 0:41 -0:57 that depicts a sensor device to sense the surroundings of the main robot and determine a travel trajectory for the secondary robots, AVERT system can remotely can and rapidly map the local area)

Regarding claim 4, modified Limer teaches the parking robot system of claim 1, wherein the main robot comprises an electric main drive machine, a battery for supplying the electric main drive machine with electrical energy and at least one drive wheel for moving the main robot. (See Limer, see the main robot of the AVERT system, embedded video in the website link at 0:38 highlights the main robot that is equipped with an electric main drive and a battery)

Regarding claim 5, modified Limer teaches the parking robot system of claim 3, wherein the main robot comprises a communication interface for a respective communication connection to the respective secondary robots, and the control device makes available the respective travel trajectory for the respective secondary robot to the respective secondary robot via the respective communication connection. (See main robot in AVERT system that has a sensor device to detect and guide the secondary robots via a communication interface, see video in article at 0:41 -0:57 that depicts a sensor device to sense the surroundings of the main robot and determine a travel trajectory for the secondary robots, AVERT system can remotely can and rapidly map the local area)

Regarding claim 6, modified Limer teaches the parking robot system of claim 1, wherein each of the secondary robots respectively comprises an electric secondary drive machine, a battery for supplying the respective electric secondary drive machine with electrical energy and a communication interface for a communication connection to the main robot. (See Limer, see the secondary robots of the AVERT system, embedded video in the website link at 1:22 highlights the secondary robots that are equipped with an electric main drive and a battery and a communication connection to the main robot)


Regarding claim 7, modified Limer teaches the parking robot system of claim 1, wherein at least one of the secondary robots comprises a sensor unit and a control unit which senses the surroundings of the at least one secondary robot to determine the location of obstacles for the at least one secondary robot in the sensed surroundings. (See Limer, see the secondary robots of the AVERT system, embedded video in the website link at 2:50 highlights the secondary robots that are able to sense the local area to determine potential obstacles)

Regarding claim 8, modified Limer teaches the parking robot system of claim 1, wherein the respective wheel support arms of the respective secondary robot have respective sliding rollers which, in a folded-out position of the respective wheel support arms, are arranged in a longitudinal direction of the respective sliding rollers parallel to a wheel axle of the transportation vehicle. (See Kashiwazaki, 

Regarding claims 9-17, the claims are directed toward a method that is configured to the system as claimed in claims 1-8. The cited portions of Limer and Kashiwazaki used in rejection of claim 1-8 discloses where the system performs the claimed method as recited in claims 9-17. Therefore claims 9-17 are rejected under the same rational as claims 1-8.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a driver assistance system for a transportation vehicle, method for operating a driver assistance system or a transportation vehicle parking robot system for a transportation vehicle having a plurality of wheels and a method for operating a parking robot system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B              

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661